Citation Nr: 9933533	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-22 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of facial 
trauma to include a nasal septal deviation.  

4.  Entitlement to service connection for a skin and scalp 
disorder as secondary to the service-connected psychiatric 
disorder.

5.  Whether the May 1959 or May 1965 rating decision involved 
clear and unmistakable error as to the denial of service 
connection and a compensable evaluation for hemorrhoids.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
August 1954 and from December 1954 to June 1956.    
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in March 1994 
and November 1996, of the San Diego, California, Department 
of Veterans Affairs (VA), Regional Office (RO).   


FINDINGS OF FACT

1.  Competent evidence demonstrating that the veteran's 
bilateral hearing loss was incurred in service or 
sensorineural hearing loss was manifested within one year 
from service separation in 1956, or that hearing loss is 
medically related to service, has not been presented.  

2.  Competent evidence demonstrating that the veteran's 
tinnitus was incurred in service or is medically related to 
service has not been presented.   

3.  Competent evidence demonstrating that the veteran's skin 
and scalp disorder was incurred in service, is medically 
related to service, or is medically related to a service-
connected disability has not been presented.   

4.  Competent evidence demonstrating that the veteran 
currently has a disability due to facial trauma or 
demonstrating that the veteran's nasal septal deviation was 
incurred in service or is medically related to service has 
not been presented.  

5.  The evidence does not show that the correct facts, as 
they were known at the time, were not before the adjudicator 
or that pertinent regulatory or statutory provisions were 
incorrectly applied in the RO's May 1959 and May 1965 rating 
decisions.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well-grounded.  38 U.S.C.A. § 
5107 (West 1991).  

2.  The claim of entitlement to service connection for 
tinnitus is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  

3.  The claim of entitlement to service connection for skin 
and scalp disorder is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).  

4.  The claim of entitlement to service connection for 
residuals of facial trauma to include a nasal septal 
deviation is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  

5.  The May 1959 rating decision, that denied entitlement to 
service connection for hemorrhoids, did not contain clear and 
unmistakable error.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. § 3.105 (1999).  

6.  The May 1965 rating decision, that granted service 
connection for hemorrhoids and assigned a noncompensable 
evaluation, did not contain clear and unmistakable error.  
38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. § 3.105 
(1999).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

In addition, as the veteran served continuously for ninety 
(90) or more days during a period of war, if sensorineural 
hearing loss became manifest to a degree of 10 percent within 
one year from the date of his termination of such service, 
such condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999). 

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
38 C.F.R. § 3.303(b).   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999).  

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
However, a hearing loss disability for the purpose of 
applying the laws administered by VA is defined in the 
provisions of 38 C.F.R. § 3.385 (1999).  Impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1999). 

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (Court) has defined "well-
grounded claim" as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Id.  A claim must 
be more than just an allegation; a claimant must submit 
supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  If a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  A not 
well-grounded claim must be denied.  Edenfield v. Brown, 
8 Vet. App. 384 (1995).  If the initial burden of presenting 
evidence of a well-grounded claim is not met, the VA does not 
have a duty to assist the veteran further in the development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 
81-82.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
held that in order for a claim to be well grounded there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994). 

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  
Analysis

Bilateral Hearing Loss and Tinnitus

The veteran asserts that he incurred bilateral hearing loss 
in service.  He contends that he incurred hearing loss and 
tinnitus as the result of dangerous work he performed in the 
military.  The veteran stated that while he was at the 
Chemical Corps School, he exploded 55 gallon drums of Napalm 
to simulate the explosion of an atomic bomb.  He stated that 
while he was at the Army Engineer School in 1953, he worked 
with explosives on a daily basis.  In the Air Force, he 
completed a munitions specialist course.  The veteran asserts 
that there is a connection between his duties in service and 
his current hearing loss and tinnitus.  At the hearing before 
the RO in August 1996, the veteran asserted that he was 
exposed to loud noises for twelve weeks, while he was in a 
munitions specialist course.  Hearing Transcript, hereinafter 
Tr., 3.  Since he separated from service in 1956, he has not 
been exposed to loud noises.  Tr. 3.  He believed the 
tinnitus was also the result of noise exposure.  Tr. 5.  

The veteran has submitted competent evidence that establishes 
that he has tinnitus and bilateral hearing loss as defined by 
the VA's laws and regulations.  See 38 C.F.R. § 3.385.  A VA 
audiometric examination report, dated in November 1997, 
indicates that on the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
65
75
75
LEFT
25
25
50
55
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 94 percent in the left ear.  The 
diagnosis was mild to severe sensorineural hearing loss in 
the right ear with mild loss in speech recognition and 
constant tinnitus, and mild to moderate-severe sensorineural 
hearing loss with normal speech recognition in the left ear.  

The service medical records do not reflect a diagnosis of 
bilateral hearing loss or tinnitus, and do not reflect any 
complaints of hearing loss or tinnitus.  A November 1951 
enlistment examination report indicates that the Whispered 
Voice test for the right and left ears was 15/15.  In an 
August 1954 report of medical history, the veteran did not 
report having a hearing loss or tinnitus.  The August 1954 
examination report indicates that the Whispered Voice and 
Spoken Voice hearing tests were 15/15 for both ears.  The 
examination report did not reflect a diagnosis of hearing 
loss or tinnitus.  A December 1954 examination report 
indicates that Whispered Voice was 15/15.  There was no 
complaint or diagnosis of hearing loss or tinnitus.  A 
December 1956 report of medical history and examination 
report did not reflect a complaint or diagnosis of hearing 
loss.  Whispered Voice test for both ears was 15/15.  The 
service medical records indicate that the veteran was in a 
demolitions school in 1953.  

The veteran has not submitted competent evidence of a nexus 
between his current bilateral hearing loss and tinnitus and 
his period of service.  Review of the record reveals that the 
veteran did not file a claim for hearing loss until 1993.  In 
his initial claim for entitlement to disability compensation, 
which was filed in July 1956, the veteran made no mention of 
a hearing loss or tinnitus.  He did not file a claim for 
those disabilities at that time.  The VA examination reports, 
dated in December 1956, February 1957, October 1958, and 
March 1959, do not reflect complaints or diagnoses of hearing 
loss or tinnitus.  

The veteran has submitted an October 1973 report of medical 
history and Reserves enlistment examination report which 
indicate that the veteran reported having a hearing loss.  
The examination report reflects a diagnosis of high tone 
loss, 4 hertz, bilateral, worse on right.  This examination 
report does not provide a medical nexus between the veteran's 
bilateral hearing loss and his period of service.   

The veteran has also submitted a private audiometric 
examination report which establishes that he has bilateral 
hearing loss.  VA audiometric examination reports, dated in 
September 1993, September 1997, and November 1997, reflect 
diagnoses of mild to severe sensorineural hearing loss with 
constant tinnitus of the right ear and mild loss in speech 
recognition and moderate to moderate-severe sensorineural 
hearing loss with normal speech recognition in the left ear.  
However, these examination reports do not establish a nexus 
between the veteran's bilateral hearing loss and tinnitus and 
his period of service.  

In fact, there is medical evidence of record which 
establishes that the veteran's bilateral hearing loss and 
tinnitus are not related to the veteran's period of service.  
In a December 1997 addendum to the VA audiometric examination 
report, the VA examiner indicated that he had reviewed the 
documents in the veteran's claims folder, including the 
service medical records.  The VA examiner concluded that 
there was no credible evidence to support the veteran's claim 
that his current hearing loss was caused by noise exposure in 
service or was medically related to service.  The examiner 
indicated that while the veteran related his hearing loss to 
noise exposure in service, there were many conditions which 
could produce the same type of loss the veteran exhibited, 
and it was not possible to identify the cause with certitude.  

The examiner stated that the hearing examination performed in 
the military noted that the veteran's hearing was 15/15 in 
each ear.  There was no mention of tinnitus or any ear-
related problem.  The examiner also reviewed the audiometric 
examinations by the VA, dated in 1993 and 1997, and the 
audiometric examination done by a private audiologist dated 
in 1994.  It was reported that the audiograms indicated a 
severe high frequency sensorineural hearing loss bilaterally, 
which was stable throughout that period, with the exception 
of the 2K Hertz threshold in the left ear, which dropped 20 
decibels between September 1993 and September 1994.  The 
examiner noted that review of the record revealed that the 
first time the veteran made a claim for hearing loss or 
tinnitus was in 1993, some 37 years after separation from 
service.  It was indicated that the veteran claimed that it 
was well established in medical texts that noise exposure 
caused progressive sensorineural hearing loss.  The examiner 
stated that this was correct, as long as the noise exposure 
continued.  However, there was no evidence that such 
sensorineural hearing loss continued to progress after 
exposure to the noise ceased and the examiner noted that the 
veteran testified that he had had no significant noise 
exposure either before or after military service.  The 
examiner also indicated that the veteran's audiograms did not 
show the characteristic "notch" which typically resulted 
from noise exposure.  

The examiner stated that despite the veteran's claims of 
significant noise exposure in training situations, all 
military hearing examinations through April 1956 showed no 
indication of any hearing problem.  The examiner also pointed 
out that although the veteran has made claims for a variety 
of disabilities over a span of years and has contested claims 
on various occasions, he never mentioned a hearing problem or 
tinnitus until 37 years after separation.  

The veteran asserts that his current bilateral hearing loss 
and tinnitus were caused by the acoustic trauma he sustained 
in service.  He has also submitted statements from a friend 
and family members in support of his claim.  In a January 
1997 statement, the veteran's friend, L.C. stated that he 
believed the veteran's ability to hear had been reduced over 
the years.  In a January 1997 statement, the veteran's 
brother indicated that he had noticed that in 1956, after the 
veteran was discharged from service, he had a mild hearing 
loss.  He indicated that over the years, he noticed that the 
veteran's hearing became progressively worse.  In a February 
1997 statement, the veteran's mother stated that when the 
veteran entered service in 1951, he had normal hearing.  She 
indicated that when the veteran was discharged from service, 
she noticed that he had a definite hearing loss.  In a 
February 1997 statement, the veteran's spouse indicated that 
the veteran had a hearing loss.  

Although the veteran and other lay persons are competent to 
provide an account of the veteran's symptoms, "the capability 
of a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge."  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran himself and his friends and family 
members do not possess the technical or specialized knowledge 
to provide a probative conclusion with respect to the issue 
of whether the veteran incurred bilateral hearing loss or 
tinnitus as a result of the noise exposure in service, or 
whether the veteran had bilateral hearing loss upon discharge 
from service or soon after service.  See Espiritu, supra.  
Thus, the veteran's statements and the statements by his 
friends and family members are not sufficient evidence to 
establish a diagnosis of hearing loss in service or a nexus 
between the veteran's current hearing loss and his period of 
service.  The Board also points out that lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. §5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit v. Brown, 
5 Vet. App. at 93.  The veteran has not submitted any other 
medical opinion to support his claim. 

The veteran has submitted an excerpt from a publication 
entitled  "Your Hearing Loss."  This publication discusses 
how blast injuries and noise exposure may cause hearing loss.  
The Board finds that this excerpt is not sufficient evidence 
of a nexus between the veteran's bilateral hearing loss and 
his period of service.  The information in this excerpt is 
too general and it doesn't address the specific facts of the 
veteran's case, such as how there is no medical evidence of 
hearing loss in service, during or soon after the claimed 
noise exposure.  

The veteran also asserts that the doctrine of res ipsa 
loquitur should be applied in this case.  He asserts that his 
hearing loss "speaks for itself."  The Board finds that the 
doctrine of res ipsa loquitur is not applicable and the 
burden of proof does not shift from the veteran to the VA.  
The provisions of 38 U.S.C.A. § 5107(a) indicate that a 
veteran claiming entitlement to VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  
Any shift in the burden of proof would violate the provisions 
of 38 U.S.C.A. § 5107.  

The medical evidence of record establishes that bilateral 
sensorineural hearing loss was diagnosed 17 years after 
separation from service and tinnitus was diagnosed 37 years 
after separation from service.  There is no competent 
evidence of record which medically relates the bilateral 
sensorineural hearing loss and tinnitus to the veteran's 
period of service.  There is no competent medical evidence of 
record which establishes that sensorineural hearing loss was 
diagnosed within one year from service separation in 1956, so 
the presumptive provisions set forth in 38 C.F.R. §§ 3.307 
and 3.309 are not for application.  See 38 C.F.R. §§ 3.307, 
3.309.  There is no competent evidence of chronic disease in 
service or continuity of pertinent symptomatology.  See 
Savage, supra .

In light of the absence of competent medical evidence of a 
nexus between the current diagnosis of bilateral 
sensorineural hearing loss and tinnitus and the veteran's 
period of service, the veteran's claim is implausible and not 
well grounded.  Therefore, the claim must be denied.  
38 U.S.C.A. § 5107(a). 

Skin and scalp disorder as secondary to the service-connected 
schizophrenic reaction

The veteran asserts that he incurred a scalp and skin 
disorder due to medication that he took for the service-
connected schizophrenic reaction.  At the hearing before the 
RO in August 1996, the veteran stated that he had a break out 
on his chest during the first period of service.  Tr. 11.  He 
stated that the rash erupted when he was hospitalized and the 
doctors took him off the Thorazine, and the rash continued.  
Tr. 11.  He stated that he was given a special shampoo for 
his scalp.  Tr. 11 and 12.  He continued to get this rash 
since service, and he treated it with lotion and cream.  Tr. 
12.  He had three eruptions per month.  Tr. 12.  Review of 
the record reveals that service connection was established 
for schizophrenic reaction in May 1959.  A 10 percent 
disability evaluation was assigned effective January 26, 
1959.

There is competent medical evidence which shows that the 
veteran currently has a skin disorder.  An October 1993 VA 
dermatologic examination report indicates that the veteran 
has seborrheic dermatitis, moderately severe.  The veteran 
reported that he had developed a red, scaly patchy slightly 
pruritic dermatitis on the sides of his nose and eyebrows, 
and later developed lesions in the ears, behind the ears, 
eyebrows, scalps, upper lips, and upper mid chest.  A June 
1998 VA dermatological examination report indicates that the 
veteran had mild to moderate seborrheic dermatitis on the 
sides of his nose, eyebrows, and cheeks.   

Service medical records indicate that upon enlistment 
examination in November 1951, the veteran's skin was normal.  
An August 1954 separation examination report does not reflect 
complaints or diagnosis of a skin disorder.  A December 1954 
enlistment examination report indicates that the veteran had 
dermatophytosis.  An April 1956 report of medical history is 
silent for complaints or diagnosis of a skin disorder.  The 
service medical records do not establish that the veteran had 
a skin disorder upon separation from service in 1956.  

Review of the record reveals that the veteran filed his 
initial claim for disability compensation in July 1956; 
however, he did not indicate in this claim that he had a skin 
disorder.  He did not file a claim for entitlement to service 
connection for a skin disorder until 1993.  The VA 
examination reports, dated in December 1956, February 1957, 
October 1958, and March 1959, do not reflect a diagnosis of a 
skin disorder.  There is no evidence of a skin disorder until 
1973.  An October 1973 reserves enlistment examination report 
and report of medical history indicate that the veteran had 
an erythematous rash on his chest, recurrent.  

The veteran has not submitted competent evidence of a medical 
nexus between his current skin disorder and his period of 
service.  He has not submitted competent medical evidence of 
a nexus between the current diagnosis of seborrheic 
dermatitis and the findings of dermatophytosis at enlistment 
into the second period of service.  The veteran did not 
submit competent medical evidence which shows that his 
current skin disorder is medically related to service or to 
the service-connected schizophrenic reaction.  In fact, the 
medical evidence of record establishes that his current skin 
disorder is not related to his period of service or the 
service-connected schizophrenic reaction.  The June 1998 VA 
dermatological examination report indicates that the examiner 
concluded that the skin disorder was not related to service, 
but it was a hereditary tendency that might persist 
indefinitely. 

The veteran's statements, that his current skin disorder 
first manifested in service, is not competent evidence of a 
medical nexus between the veteran's current skin disorder and 
his period of service.  The Board notes that the veteran is 
able to provide an account of his symptoms.  See Espiritu, 
supra.  However, as noted above, the veteran himself does not 
possess the technical or specialized knowledge to provide a 
probative conclusion with respect to the issue of whether his 
current skin disorder is medically related to his period of 
service or to a service-connected disability.  See Espiritu, 
supra.  The Board also points out that lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. §5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, supra.  The 
veteran has not submitted any other medical opinion to 
support his claim. 

The Board notes that the veteran has not submitted any 
competent medical evidence which establishes that the 
veteran's skin disorder is aggravated by the service-
connected schizophrenic reaction.  

The Board notes that the October 1993 VA examination report 
indicates that the veteran reported that he had a rash since 
1955.  The June 1998 VA examination report indicates that the 
veteran related that he had the skin disorder since the early 
1950's.  The Court has held that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Thus, these notations in the 
October 1993 and June 1998 VA examination report are not 
sufficient evidence of a nexus between the veteran's current 
skin disorder and his period of service.  

There is no medical evidence of record which establishes that 
a chronic skin disorder was diagnosed in service and that the 
veteran still has such disorder.  The Board finds that the 
veteran's statements that he had a skin disorder since 
service separation in 1956 are insufficient to establish 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  The 
statements are too vague to establish that the veteran had 
continuous symptomatology due to the same disorder since his 
period of service.  There are no clinical records to support 
the veteran's assertion that he has continuity of 
symptomatology of a skin disorder since service.  
Furthermore, as noted above, the veteran has not submitted 
competent medical evidence which medically relates his 
current skin disorder to his complaints of a skin rash for 
the past 37 years.  Thus, the Board finds that the provisions 
of 38 C.F.R. § 3.303(b) do not assist the veteran in the 
submission of a plausible claim.   

In light of the absence of competent medical evidence of a 
nexus between the veteran's current skin and scalp disorder 
and his service-connected schizophrenic reaction or his 
period of service, the veteran's claim is implausible and not 
well grounded.  Therefore, the claim must be denied.  
38 U.S.C.A. § 5107(a). 

Residuals of facial trauma to include a nasal septal 
deviation

The veteran asserts that he currently has a residual 
disability due to facial trauma sustained in service.  At the 
hearing before the RO in August 1996, the veteran stated that 
he sustained facial trauma in service after being hit in the 
face by an ex-boxer while he was asleep.  Tr. 16 and 17.  He 
indicated that after the beating, his face was swollen and 
unrecognizable.  Tr. 17.  The veteran indicated that he 
currently had breathing problems due to this facial trauma.  
Tr. 16.  He stated that he also injured his nose in 1956, 
after service, when he fell on his nose; he was unable to get 
the medical records reflecting treatment of this injury.  Tr. 
16.  The veteran believed his current nose disability was 
caused by the facial trauma in service, not the post service 
injury in 1956.  Tr. 20.  The veteran indicated that his nose 
symptoms have been pretty much the same since 1955.  Tr. 21.  

The veteran has submitted competent evidence that he 
currently has a nose disability.  A September 1993 VA X-ray 
examination of the sinuses revealed that he veteran had a 
deviated nasal septum and swelling of the nasal turbinates.  
A September 1993 Ear, Nose, and Throat examination report 
reflects a diagnosis of nasal septal deviation with marked 
obstruction and possible sleep apnea related to nasal septal 
deviation and obesity.  A June 1998 VA examination report 
indicates that the veteran had a septal deviation.  

Service medical records reveal that the veteran underwent a 
X-ray examination of the facial bones in May 1955.  The was 
no evidence of pathology.  It was noted that the veteran had 
been hit by an assailant while he was sleeping.  A May 1955 
service medical record indicates that the veteran was hit 
while he was sleeping.  It was noted that he had a hugely 
swollen upper lip, a bloody nose, and facial contusions on 
the left.  He had no broken bones or loose teeth, just a huge 
hematoma on the lips and left side of the face.  The veteran 
was treated with cold compresses.  Upon examination in April 
1956, the veteran did not report having ear, nose, or throat 
problems.  

Review of the record reveals that the veteran filed his 
initial claim for disability compensation in July 1956; 
however, he did not indicate that he had any residual 
disability due to the facial trauma sustained in service.  He 
did not file a claim for entitlement to service connection 
for residual disability due to facial trauma until 1993.  The 
VA examination reports, dated in December 1956, February 
1957, October 1958, and March 1959, do not reflect a 
diagnosis of a disability of the nose or face.  An October 
1973 reserves enlistment examination report and report of 
medical history indicates that the veteran reported ear, 
nose, and throat problems.  It was noted that the veteran had 
a fracture of the nose in 1955.  

There is no competent evidence which medically relates the 
veteran's nasal septal deviation to the facial trauma he 
sustained in service or to any other incident in service.  
Review of the record reveals that the VA examiner who 
performed the June 1998 VA Ear, Nose, and Throat examination 
was unable to establish a link between he deviated septum and 
the facial trauma the veteran sustained in service.  The 
examiner indicated that the veteran's septal deviation was 
consistent with being beaten upon the face, as the veteran 
described happening to him in 1955.  However, the examiner 
further indicated that without a record of the condition of 
the nose prior to that incident, it could not be stated with 
certainty that the injury actually did result in nasal 
obstruction. 
 
The veteran asserts that he has difficulty breathing due to 
the facial trauma sustained in service.  As discussed above, 
the veteran himself does not possess the technical or 
specialized knowledge to provide a probative conclusion with 
respect to the issue of whether his current nasal septal 
deviation is medically related to the facial trauma in 
service or whether he has any residual disability due to the 
facial trauma.  See Espiritu, supra.  Thus, the veteran's 
statements are not sufficient evidence to render his claim 
well-grounded.  The Board also points out that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. §5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, supra.  The 
veteran has not submitted any other medical opinion to 
support his claim. 

The veteran asserts that the doctrine of res ipsa loquitur 
should be applied in this case.  He asserts that his face and 
nose disability "speaks for itself."  The Board finds that 
the doctrine of res ipsa loquitur is not applicable and the 
burden of proof does not shift from the veteran to the VA.  
As noted above, the provisions of 38 U.S.C.A. § 5107(a) 
indicate that a veteran claiming entitlement to VA benefits 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  Any shift in the burden of proof would 
violate the provisions of 38 U.S.C.A. § 5107.  

In light of the absence of competent medical evidence 
establishing that the veteran currently has residual 
disability due to the facial trauma in service, and the 
absence of competent medical evidence of a nexus between the 
veteran's nasal septal deviation and his period of service, 
the veteran's claim is implausible and not well grounded.  
Therefore, the claim must be denied.  38 U.S.C.A. § 5107(a). 



II.  Whether there was Clear and Unmistakable Error in the 
May 1959 and May 1965 rating decisions

The veteran asserts that the RO committed clear and 
unmistakable error in the May 1959 rating decision.  He 
maintains that the RO did not review the October 1958 VA 
examination report carefully.  He contends that had the RO 
reviewed the October 1958 VA examination report carefully, 
the RO would have realized that an examination of the 
veteran's hemorrhoids was not performed and the statement 
"no hemorrhoids found" was totally misleading and false, 
given the other statements by the examiner in the report.  
The veteran has not alleged that the RO incorrectly applied 
the law and regulations in effect at the time of the 1959 
rating decision.  It is also claimed that the RO erroneously 
assigned a noncompensable rating for hemorrhoids in 1965.  
 
Pertinent Law and Regulations

A decision becomes final and binding and is not subject to 
revision on the same factual basis in the absence of clear 
and unmistakable error.  38 C.F.R. §§ 3.104(a), 3.105(a) 
(1999).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.  "Clear and 
unmistakable error" requires more than a disagreement on how 
the facts are weighed or evaluated; the appellant must show 
that the correct facts, as they were known at the time, were 
not before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  See Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).  "It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  See Fugo v. Brown, 
6 Vet. App. 40, 43 (1993), en banc review denied Feb. 3, 1994 
(per curium).

The Court has set forth a three-pronged test for finding 
clear and unmistakable error:

(1) "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).

The Court has further held that a claim of "clear and 
unmistakable error" is based upon an assertion that there was 
an incorrect application of the law or fact as it existed at 
the time of the disputed adjudication.  Since an analysis of 
whether clear and unmistakable error has been committed may 
only proceed on the record, evidence that was not part of the 
record at the time of the prior determination may not form 
the basis of a finding that there was an act of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994).  Evidence that was not of record at the time of the 
decision cannot be used to determine if clear and 
unmistakable error occurred.  See Porter v. Brown, 5 Vet. 
App. 233 (1993).

Analysis

The Board has considered the veteran's contentions and the 
pertinent evidence of record.  At the time of the May 1959 
rating decision, the pertinent evidence of record consisted 
of the veteran's service medical records and VA examination 
reports dated in December 1956, February 1957, October 1958 
and March 1959.  

In the May 1959 rating decision, the RO denied entitlement to 
service connection for hemorrhoids.  The basis of the denial 
was that there was no evidence that the veteran had 
hemorrhoids upon the last VA examination.  The RO noted that 
the service medical records revealed that the veteran 
underwent treatment for the hemorrhoids.   

The Board has carefully and thoroughly reviewed the record as 
it existed at the time of the May 1959 rating decision, in 
light of the law and regulations then in effect.  

In order to find that the May 1959 rating decision was 
clearly and unmistakably erroneous, however, it must be 
concluded that the evidence of record at the time that 
decision was rendered was such that the only possible 
conclusion based on the available evidence of record, was 
that there was an incurrence or aggravation of a hemorrhoids 
in service.  Clear and unmistakable error requires that 
error, otherwise prejudicial, must appear undebatably.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Such a conclusion 
cannot be made in this case. 

A finding of clear and unmistakable error requires more than 
a disagreement on how the facts are weighed or evaluated.  
See Russell, supra.  In the May 1959 rating decision, the RO 
determined that service connection was not warranted for 
hemorrhoids, because there was no evidence that the veteran 
had hemorrhoids upon the last VA examination.  The October 
1958 VA orthopedic examination report indicates that the 
veteran had complaints of hemorrhoid bleeding and irritation.  
The examiner indicated that the veteran had multiple 
complaints referable to the hemorrhoids for which no 
examination was requested.  There was no diagnosis of 
hemorrhoids.  A handwritten notation on the type-written 
examination report indicates that the veteran had no 
complaints referable to hemorrhoids and no hemorrhoids were 
found upon examination.  An October 1958 VA general medical 
examination report indicates that the general medical 
examination was essentially normal.  

Review of the service medical records reveal that an August 
1954 report of medical history indicates that the veteran 
reported having piles or rectal disease.  A December 1954 
enlistment examination report reflects a diagnosis of severe 
hemorrhoids.  An April 1956 report of medical history reveals 
that the veteran underwent a hemorrhoidectomy at age 20.  The 
report of medical history and the examination report do not 
indicate whether the veteran had residuals of the 
hemorrhoidectomy.  A December 1956 VA examination report 
indicates that the veteran reported having hemorrhoids, 
recurrent.  It was noted that the veteran underwent a 
hemorrhoidectomy in February 1955, and for the past few 
months, he had bleeding with bowel movements. The diagnosis 
was hemorrhoidectomy with residuals and recurrent external 
hemorrhoids.  A March 1959 VA neuropsychiatric examination 
report indicates that the veteran reported that his piles 
protruded and he had to take a hot sitz bath.  The veteran 
only underwent a neuropsychiatric examination; his digestive 
system was not examined.   

The Board points out that in the May 1959 rating decision, 
the RO concluded that the veteran did not currently have 
hemorrhoids based upon the findings of the VA examiner who 
performed the October 1958 VA examination report.  The RO's 
denial of service connection for hemorrhoids was a reasonable 
exercise of adjudicatory judgment and did not involve clear 
and unmistakable error.  The May 1959 rating decision was 
consistent with and was supported by the evidence that was 
then of record.  There is no evidence that the May 1959 
rating decision contained error that was "undebatable" in 
that reasonable minds could only conclude that the original 
decision was fatally flawed and that service connection was 
warranted.  See Russell, 3 Vet. App. at 313. 

Because the May 1959 determination was not appealed, the 
Board is not in a position now to go back and readjudicate 
the case, or take whatever action it might have deemed 
appropriate at the time, had the case been subject to 
appellate review in a timely fashion.  The record as it stood 
in May 1959 does not compel the conclusion that service 
connection should have been granted.  Therefore, it must be 
concluded that the May 1959 rating action was reasonably 
supported by the evidence then of record, and was not clearly 
and unmistakably erroneous.  

The Board finds that the May 1959 rating decision was 
consistent with the law and regulations in effect at that 
time and the RO correctly applied the statutory and 
regulatory provisions.  The current law and regulations are 
essentially the same as those in effect and pertinent at the 
time of the May 1959 RO decision.  A current summary of the 
law reveals that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  The current provisions have the same effect as 
the 1959 law regarding service connection.  See 38 U.S.C. §§ 
310, 331 (1958).  In the May 1959 rating decision, the RO 
determined that service connection was not warranted for 
hemorrhoids since the most recent medical evidence that was 
then of record showed that the veteran did not have 
hemorrhoids.  As discussed above, the RO's determination was 
supported by evidence of record at that time and was a 
reasonable exercise of adjudicatory judgment.  

The RO correctly found that service connection was not 
warranted since the veteran had no disability upon the most 
recent VA examination in October 1958.  The law and 
regulations, that were in effect at the time of the May 1959 
rating decision, required the existence of a disability in 
order for service connection to be established.    

The May 1959 rating decision is one that is within the 
judgment of the RO, and is not undebatably contradicted by 
the evidence of record at that time.  Thus, there is no 
evidence that "undebatable error" of a prejudicial nature 
was committed by the RO in the May 1959 rating decision.  
Likewise, there is no evidence that the correct facts as they 
were known in May 1959 were not before the RO, and there is 
no evidence that the RO incorrectly applied the statutory or 
regulatory provisions applicable at that time; including any 
provisions for service connection.  

For the above reasons, the Board finds that the rating 
decision of May 1959, which denied entitlement to service 
connection for hemorrhoids, was adequately supported by the 
evidence then of record and the statutory and regulatory 
provisions which existed at the time of the May 1959 rating 
decision were correctly applied.  Therefore, the Board 
concludes that such determination did not constitute clear 
and unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).  

With regard to the May 1965 rating action, it also was a 
reasonable exercise in rating judgment.  Service connection 
was granted based on findings of hemorrhoid pathology during 
a VA Medical Center (MC) admission in March 1965.  The 
veteran underwent a hemorrhoidectomy.  The post-operative 
course was unremarkable and there were no signs of 
hemorrhoidal recurrence.  A temporary total rating was 
assigned through April 1965 and a noncompensable schedular 
rating was assigned, effective May 1, 1965.  The veteran was 
notified of the determination the following month and he did 
not appeal.  In light of the fact that hemorrhoids were not 
observed post-operatively, the rating action was adequately 
supported by the evidence then of record and the statutory 
and regulatory provisions which existed at the time of the 
May 1965 rating decision were correctly applied.  Therefore, 
the Board concludes that such determination did not 
constitute clear and unmistakable error.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).  

The Board has considered and denied this claim on a ground 
different from that of the RO, which denied the claim on the 
basis that it was not well-grounded.  However, the veteran 
has not been prejudiced by the decision because the veteran 
had been advised by the RO of the applicable laws and 
regulations, and the Board accorded the veteran greater 
consideration of this claim, because the Board decided the 
claim on the merits.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

	
ORDER

Entitlement to service connection for bilateral hearing loss, 
tinnitus, a skin and scalp disorder, and residuals of facial 
trauma to include a deviated septum is denied.

The May 1959 and May 1965 rating decisions were not clearly 
and unmistakably erroneous, and the appeal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

